Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 10998449 B2 to Takahashi et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the parent patent renders obvious the instant application.
Regarding independent claim 2: Takahashi teaches (e.g., Claims 1-15) a semiconductor device comprising:
a substrate; 
a first oxide semiconductor layer over the substrate; 
a second oxide semiconductor layer over the first oxide semiconductor layer; and
a first gate electrode over the second oxide semiconductor layer, 
wherein a material of the first oxide semiconductor layer has a different composition from a material of the second oxide semiconductor layer, and 
wherein each of the first oxide semiconductor layer and the second oxide semiconductor layer has a surficial crystal region in which a c-axis direction of crystals is aligned while each of an a-axis direction and a b-axis direction is varied in an a-b plane (Claim 6). 
Regarding claim 3: Takahashi teaches the claim limitation of the semiconductor device according to claim 2, on which this claim depends,
wherein the first oxide semiconductor layer is in contact with the second oxide semiconductor layer (Claim 1). 
Regarding claim 4: Takahashi teaches the claim limitation of the semiconductor device according to claim 2, on which this claim depends,
further comprising a second gate electrode between the substrate and the first oxide semiconductor layer (Claim 2). 
Regarding claim 5: Takahashi teaches the claim limitation of the semiconductor device according to claim 2, on which this claim depends,
wherein each of the first oxide semiconductor layer and the second oxide semiconductor layer comprises In, Ga and Zn (Claim 1). 
Regarding claim 6: Takahashi teaches the claim limitation of the semiconductor device according to claim 2, on which this claim depends,
wherein a composition of each surficial crystal region of the first oxide semiconductor layer and the second oxide semiconductor layer is represented by 
                
                    
                        
                            I
                            n
                        
                        
                            1
                            +
                            δ
                        
                    
                
                             
                    
                        
                            G
                            a
                        
                        
                            1
                            -
                            δ
                        
                    
                
                             
                    
                        
                            O
                        
                        
                            3
                        
                    
                
                             
                    
                        
                            (
                            Z
                            n
                            O
                            )
                        
                        
                            m
                        
                    
                
            , and wherein 0 < δ< 1 and m=1 to 3 are satisfied (Claim 4). 
Regarding claim 7: Takahashi teaches the claim limitation of the semiconductor device according to claim 2, on which this claim depends,
wherein crystallinity of atoms in the surficial crystal region is higher than crystallinity of atoms in the other region of the first oxide semiconductor layer (Claim 5). 
Regarding claim 8: Takahashi teaches the claim limitation of the semiconductor device according to claim 2, on which this claim depends,
Takashi An electronic appliance comprising the semiconductor device according to claim 2, wherein the electronic appliance is any one of a television set, a monitor, a camera, a video camera, a digital photo frame, a mobile phone handset, a game machine, an information terminal, an audio reproducing device and a display device (Claim 8). 
Regarding independent claim 9: Takahashi teaches (e.g., Claims 1-15) a semiconductor device comprising: 
a substrate;
a first oxide semiconductor layer over the substrate; 
a second oxide semiconductor layer in contact with the first oxide semiconductor layer; and 
a source electrode and a drain electrode each electrically connected to the second oxide semiconductor layer, 
wherein a material of the first oxide semiconductor layer has a different composition from a material of the second oxide semiconductor layer, and 
wherein each of the first oxide semiconductor layer and the second oxide semiconductor layer has a surficial crystal region in which a c-axis direction of crystals is aligned while each of an a-axis direction and a b-axis direction is varied in an a-b plane (Claim 6).
Regarding claim 10: Takahashi teaches the claim limitation of the semiconductor device according to claim 9, on which this claim depends,
further comprising a gate electrode between the substrate and the first oxide semiconductor layer (Claim 2). 
Regarding claim 11: Takahashi teaches the claim limitation of the semiconductor device according to claim 9, on which this claim depends,
further comprising a gate electrode over the second oxide semiconductor layer (Claim 2). 
Regarding claim 12: Takahashi teaches the claim limitation of the semiconductor device according to claim 9, on which this claim depends,
wherein each of the first oxide semiconductor layer and the second oxide semiconductor layer comprises In, Ga and Zn (Claim 1). 
Regarding claim 13: Takahashi teaches the claim limitation of the semiconductor device according to claim 9, on which this claim depends,
wherein a composition of each surficial crystal region of the first oxide semiconductor layer and the second oxide semiconductor layer is represented by                 
                    
                        
                            I
                            n
                        
                        
                            1
                            +
                            δ
                        
                    
                
                             
                    
                        
                            G
                            a
                        
                        
                            1
                            -
                            δ
                        
                    
                
                             
                    
                        
                            O
                        
                        
                            3
                        
                    
                
                             
                    
                        
                            (
                            Z
                            n
                            O
                            )
                        
                        
                            m
                        
                    
                
            , and wherein 0 < δ< 1 and m=1 to 3 are satisfied (Claim 4). 
Regarding claim 14: Takahashi teaches the claim limitation of the semiconductor device according to claim 9, on which this claim depends,
wherein crystallinity of atoms in the surficial crystal region is higher than crystallinity of atoms in the other region of the first oxide semiconductor layer (Claim 5). 
Regarding claim 15: Takahashi teaches the claim limitation of the semiconductor device according to claim 9, on which this claim depends;
Takahashi teaches an electronic appliance comprising the semiconductor device according to claim 9, wherein the electronic appliance is any one of a television set, a monitor, a camera, a video camera, a digital photo frame, a mobile phone handset, a game machine, an information terminal, an audio reproducing device and a display device (Claim 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826